Citation Nr: 1017273	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating higher than 20 percent from March 31, 
2006, for a low back disability, to include a herniated disc.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A 10 percent rating was awarded from 
February 21, 2003.  A 20 percent rating was thereafter 
assigned by a June 2007 decision, effective from March 31, 
2006.  By a September 2009 Board decision, the 10 percent 
rating from February 21, 2003 to March 31, 2006, was 
affirmed.  The issue of the propriety of the rating from 
March 31, 2006, was remanded for further evidentiary 
development.  That issue is now before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's low back disability with a herniated disc has 
been manifested by disability tantamount to limitation of 
forward flexion of the thoracolumbar spine to 65 degrees; 
favorable ankylosis of the entire thoracolumbar spine has not 
been shown, and there is no evidence of incapacitating 
episodes; no separately ratable neurologic abnormality has 
been shown.


CONCLUSION OF LAW

From March 31, 2006, the criteria for an evaluation in excess 
of 20 percent for low back disability with herniated disc 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in July 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to higher ratings, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA examinations with respect to the issue on appeal 
were obtained in May 2007 and November 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, 
as the examinations were predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
considered all of the pertinent evidence of record, and 
provided information necessary to apply the relevant criteria 
pertaining to rating the Veteran's back disability.  
Accordingly, the Board finds that VA's duty to assist in 
obtaining a VA examination with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II. Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2009).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Under the General Rating Formula, a 20 
percent evaluation is for application with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
for application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2009).

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Diagnostic code 5243 calls for rating incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a rating of 40 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 
percent.  Id.  Note (1) appended to Diagnostic Code 5243, 
states: for purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Here, in the VA examinations 
provided in May 2007 and November 2009, the effects of pain 
on use, functional loss, and excess fatigability were taken 
into account in assessing the range of motion of the 
Veteran's lumbar spine.  Specifically, the May 2007 VA 
examiner noted that repetitive use did cause increasing 
aching, pain, soreness, tenderness and fatigability, but 
found that no range-of-motion change was noted in the 
examination, and any other range-of-motion change would be 
speculative.  The November 2009 VA examiner stated that 
repetitive use caused no range-of-motion change.

The Veteran's low back disability, to include a herniated 
disc, has been evaluated as 20 percent disabling from March 
31, 2006.  In this case, in order to obtain a higher rating 
under the general rating formula, the medical evidence must 
show forward flexion of the thoracolumbar spine of 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  However, after examining the medical evidence of 
record, no examination reflects that the Veteran's low back 
disability has resulted in forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  See May 2007 
and November 2009 VA examinations.  Specifically, the May 
2007 VA examination noted forward flexion to 50 degrees, (40 
degrees short of full range of motion), and the November 2009 
VA examination noted flexion from zero to 65 degrees, only 25 
degrees short of full range of flexion.  See 38 C.F.R. 
§ 4.71a, Plate V, range of motion of the thoracolumbar spine, 
which notes normal range of flexion from zero to 90 degrees.  
Therefore, the medical evidence for the time period under 
consideration-from March 31, 2006 forward, does not show 
forward flexion of the thoracolumbar spine of 30 degrees of 
less, or functional losses that equated to such a limitation.  
Further, neither the May 2007 examiner, nor the November 2009 
VA examiner stated that there was evidence of ankylosis of 
the thoracolumbar spine, either favorable or unfavorable.  

Regarding incapacitating episodes, the May 2007 VA examiner 
specifically noted that there had been no incapacitating 
episodes in the past year, and the November 2009 VA examiner 
stated that there was no incapacitation caused by his back 
disability, and noted that he was unaware of any current 
recommendation that the Veteran exercise specifically 
prescribed bed rest due to the low back disability.  After 
considering the record in its entirety since March 31, 2006, 
there is no medical evidence showing periods of acute signs 
and symptoms due to intervertebral disc syndrome that require 
bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  

In summary, the Board finds that a higher rating is not 
warranted based on either the general rating formula or under 
the formula for rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, at any point since March 31, 2006.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Although the general rating criteria calls for evaluating any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately under 
an appropriate diagnostic code, in this case, the Board finds 
that there is no evidence of objective neurological 
abnormalities.  Specifically, at the May 2007 VA examination, 
the examiner noted that although the Veteran subjectively 
complained of right radicular pain, he had normal sensory and 
motor examinations.  Further, at the November 2009 VA 
examination, although the Veteran presented complaining of a 
dull, aching throbbing pain in his tailbone, and noted that 
the pain sometimes extended to the right thigh, he denied 
deficits such as numbness, tingling, burning or a prickly 
sensation down either leg.  The examiner noted that, on motor 
examination the Veteran had +5/5 hip flexion/extension and 
+5/5 muscle strength in the dorsal as well as plantar flexion 
of the feet.  A sensory examination revealed no abnormal 
findings to pin prick or vibration in either leg.  Based on 
his examination, the VA examiner stated that the Veteran 
suffered from chronic low back pain; however, there were no 
neurologically based deficits that could be documented.  The 
examiner noted that the radiation of pain from the coccygeal 
region to the thigh was consistent with his pathology of 
severe degenerative disc disease at multiple levels and 
spinal canal stenosis, however, no particular nerve or nerve 
root appeared to be involved.  In summary, the examiner 
concluded that there were no neurological symptoms identified 
which were related to the Veteran's low back disability.

Based on the medical evidence just discussed, the Board finds 
that the Veteran is not entitled to a separate compensable 
rating because there is no evidence of any associated 
objective neurologic abnormalities.

Although the Veteran's claim, which ultimately led to the 
staged rating from February 2003 to March 2006, and from 
March 2006 to the present, was filed before a change to 
rating criteria was made in September 2003, see 68 Fed. Reg. 
51454-51456 (Aug. 27, 2003) (effective September 26, 2003), 
the Board also finds no basis for a higher rating under the 
old criteria.  A rating higher than 20 percent could be 
awarded under the old criteria if severe limitation of motion 
is shown, if severe, recurring attacks of disc syndrome with 
intermittent relief is shown, or if pronounced disc disease 
is shown, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (2003).  No such problems have been shown.  As 
already noted, limitation of motion is in the moderate range 
and the Veteran has not had recurring attacks of disc 
syndrome.  Indeed, the examiners have found no objective 
neurologic abnormalities.  

The old criteria also allowed for a 40 percent rating for 
lumbosacral strain if "severe," with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  These problems have not been 
shown.  

Lastly, although the Veteran has described his low back 
strain with a herniated lumbar disk as being so severe that 
he deserves a higher rating, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the Veteran's 
low back disability with a herniated disk has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his low 
back sprain with herniated disk would adversely affect 
employment if the Veteran were working, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2009).  
Given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to a rating higher than 20 percent from March 31, 
2006, for low back disability with a herniated disc is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


